                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

 DAWN MORRIS, et al.,                              )
                                                   )
                 Plaintiffs,                       )
                                                   )
         vs.                                       )         Case No. 18-cv-03219-SRB
                                                   )
 MOON RIDGE FOODS, LLC, et al.,                    )
                                                   )
                 Defendants.                       )

                                              ORDER

       Before the Court is Plaintiffs’ Submission Quantifying the Monetary Relief Requested

Under the WARN Act, Along with Supporting Documentation. (Doc. #75). For the reasons

stated below, the motion is granted and the Court awards damages to the Plaintiff Class in the

amount of $1,288,715.71.

   I. BACKGROUND

       On January 10, 2020, Plaintiff Dawn Morris and Plaintiff Class (“Plaintiffs”) filed a

motion for summary judgment as to the liability of Defendant Moon Ridge Foods, LLC (“Moon

Ridge”) for allegedly violating the Worker Adjustment and Retraining Notification Act of 1988

(“WARN Act”), 28 U.S.C. §§ 2101–2109. (Doc. #61). Moon Ridge did not file a response. The

Court determined that the undisputed factual record showed Moon Ridge was an employer

subject to the provisions of the WARN Act and that its closure of a hog-processing facility on or

around January 11th–12th, 2018, constituted a “plant closing” under 29 U.S.C. § 2101(a)(2).

The Court also determined, based on the record, that Moon Ridge gave insufficient notice of the

hog-processing facility’s closure under 29 U.S.C. § 2102(a) and did not qualify for any reduced-

notice provisions, making it liable to Plaintiffs for the full sixty days of the violation period




          Case 6:18-cv-03219-SRB Document 79 Filed 05/12/20 Page 1 of 4
under the WARN Act. (Doc. #73). The Court granted Plaintiffs’ motion for summary judgment

and further directed Plaintiffs to file a submission quantifying the amount of monetary relief

sought under the WARN Act along with any supporting documentation. The Court also

instructed Moon Ridge to file any response to Plaintiffs’ request for monetary relief within

fourteen days of its submission.

        On April 17, 2020, Plaintiffs filed the instant motion regarding damages along with

supporting documentation.1 (Doc. #75). Plaintiffs state their counsel attempted to confer with

Moon Ridge in calculating the amount of damages but received no response. On May 1, 2020,

the Court ordered supplemental briefing regarding the interplay between the sixty-day violation

period under 29 U.S.C. § 2104(a) and the Eighth Circuit’s limitation to only workdays being

included in the backpay calculation. See Breedlove v. Earthgrains Baking Cos., Inc., 140 F.3d

797, 801 (8th Cir. 1998) (finding “an employer’s liability under the WARN Act’s compensation

provision, 29 U.S.C. § 2104(a)(1), is calculated based on working days”). Plaintiffs submitted

their supplemental briefing on May 11, 2020. As of the date of this Order, Moon Ridge has not

filed a response to Plaintiffs’ motion regarding damages.

    II. LEGAL STANDARD AND DISCUSSION

        The damages provision of the WARN Act states in relevant part:

        (1) Any employer who orders a plant closing or mass layoff in violation of section
        2102 of this title shall be liable to each aggrieved employee who suffers an
        employment loss as a result of such closing or layoff for—
                (A) back pay for each day of violation at a rate of compensation not less
                than the higher of—


1
  While not labeled as such, the Court construes Plaintiffs’ instant motion as a partial motion for summary
judgment on the issue of damages. See, e.g., Day v. Celadon Trucking Servs., Inc., 827 F.3d 817, 824–25
(8th Cir. 2016) (upholding district court’s evaluation of damages via a motion for summary judgment and
whether the employees produced sufficient evidence supporting a reasonable inference as to the extent of
the employees’ damages).

                                                    2

          Case 6:18-cv-03219-SRB Document 79 Filed 05/12/20 Page 2 of 4
                        (i) the average regular rate received by such employee during the
                        last 3 years of the employee's employment; or
                        (ii) the final regular rate received by such employee; and
                (B) benefits under an employee benefit plan described in section 1002(3) of
                this title, including the cost of medical expenses incurred during the
                employment loss which would have been covered under an employee
                benefit plan if the employment loss had not occurred.

        Such liability shall be calculated for the period of the violation, up to a maximum
        of 60 days, but in no event for more than one-half the number of days the employee
        was employed by the employer.

29 U.S.C.A. § 2104(a). Accordingly, the applicable WARN Act damages calculation involves

two components: (1) a backpay calculation under § 2104(a)(1)(A) based on working days within

the notice period, and (2) a benefits calculation under § 2104(a)(1)(B).

        Plaintiffs, in their supplemental briefing, submitted a spreadsheet containing the names of

all class members with a proposed backpay amount for each one. The calculations for each class

member’s backpay were based on Moon Ridge’s December 2017 payroll records and each class

member’s respective hire dates.2 Upon review of Plaintiffs’ initial and supplemental briefing and

counsel’s detailed explanation of the calculation methods used, the Court finds Plaintiffs have

produced sufficient evidence to reasonably demonstrate that backpay damages owed under

§ 2104(a)(1)(A) amount to $1,149,136.96 and that benefits damages owed under § 2104(a)(1)(B)

amount to $139,578.75, for a total award of $1,288,751.71. (Doc. #77; Doc. #77-1).


2
  Plaintiffs’ counsel notes the December 2017 payroll records produced by Moon Ridge do not reflect the
actual number of workdays worked by an individual class member nor the breakdown of the number of
hours worked per day within the payroll period between November 27, 2017 through December 24, 2017.
To account for that missing information, Plaintiffs calculated an Average Daily Wage Rate for each
employee, based on their total regular (non-overtime) wages as reflected in the December 2017 payroll
records divided by the full 28 days in that pay period. For class members hired during that December 2017
pay period, the class member’s total regular wages were divided by the actual days employed. The Average
Daily Wage Rate, when multiplied by sixty, produces what this Court believes to the best available estimate
of what the total wages for workdays within a sixty-day period would have been, and thus satisfies the
Breedlove mandate that WARN Act backpay calculations only include working days. See Breedlove, 140
F.3d at 801.

                                                    3

          Case 6:18-cv-03219-SRB Document 79 Filed 05/12/20 Page 3 of 4
   III. CONCLUSION

       Accordingly, Plaintiffs’ request for damages in its Submission Quantifying the Monetary

Relief Requested Under the WARN Act (Doc. #75) is GRANTED. The Court hereby awards

damages to the Plaintiff Class in the amount of $1,288,715.71.

       IT IS SO ORDERED.

                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE
Dated: May 12, 2020




                                               4

         Case 6:18-cv-03219-SRB Document 79 Filed 05/12/20 Page 4 of 4
